DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received May 4, 2022 are acknowledged.

Claims 2-5, 7-9, 11, 12, 15, 17-20, and 26-29, have been canceled.
Claims 1, 6, 10, 13, and 16 have been amended.
Claims 1, 6, 10, 13, 14, 16, 21-25, and 30-32 are pending in the instant application.
Claims 21-23, 25 and 30 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 20, 2005.

Applicant’s election without traverse of the invention of group I, drawn to multispecific binding polypeptides comprising single domain antibodies in the reply filed on October 29, 2021 is acknowledged.

Claims 1, 6, 10, 13, 14, 16, 24, 31 and 32 are under examination in this office action.

Information Disclosure Statement
The IDS forms received 2/9/2022, 3/22/2022, 5/9/2022, and 6/10/2022 are acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The rejection of claims 8 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been rendered moot by applicant’s claim amendments received May 4, 2022 which adequately address the issues raised in the prior office action.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 14, 16, 24, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has broadly claimed immunoglobulin single variable domain (ISVD) polypeptides that minimally comprise three ISVD, the first binding MMP13, the second binding an ADAMTS5, and the third binding Aggrecan.  The independent claim as amended May 4, 2022, specifies CDR sequences by SEQ ID number for each of the three binding domains, with the CDR sequences for the anti-MMP13 and anti-ADAMTS5 binding domains being fully defined while the anti-aggrecan sequences are permitted to comprise mutations.  
To support such breadth, the instant specification discloses that the anti-MMP13 ISVD named 62C02, the anti-ADAMTS5 ISVD clone named 02F03, and the anti-aggrecan ISVD named 114F08 were obtained following a large amount of screening (see working examples 1-3).  Example 4 indicates that 62C02, 02F03, and 114F08 were joined together in various orientations and copy numbers in order to generate fusion polypeptides specific for MMP13, ADAMTS5, and aggrecan, with such constructs being tested for binding activity against human, money, and rat antigenic targets in example 5.  The made fusion protein are also disclosed as having been tested in in vitro model systems of collagen degradation (examples 6-9) as well as in vivo in rats (examples 10-14).  No data appears to be provided concerning mutagenesis of 62C02, 02F03, and 114F08 or the structure of other ISVD that bind MMP13, ADAMTS5, or aggrecan.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans concur with such reasoning because they know that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
The instant claimed antibody products do not recite conventional antibodies that have six CDRs as discussed above but are immunoglobulin single variable domains, a class of antibodies derived from camelid heavy chain antibodies (VHH) which are distinct in that they comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding (see for example pages 31-33 of the instant specification). However, the majority of antigen contacts are still found within the CDRs (Ghahroudi et al., see entire document), and thus it is the structures of the CDRs which give rise to the function of antigen binding.  Independent claim 1 as amended now recites fully defined CDR sequences which give rise to the function of binding MMP13 and  ADAMTS5, while the CDR structures which give rise to the function of binding aggrecan are only partially defined due to the mutation language which permits sequence variability.  Specifically, with regard to the anti-aggrecan binding domain of claim 1, CDR1 is either SEQ ID NO:19 or a sequence that has up to two amino acid substitutions within SEQ ID NO:19, with CDR2 being either SEQ ID NO:21 or a variant with up to 3 mutated residues, and CDR3 is SEQ ID NO:23 or a variant comprising up to two substituted residues.  Thus, with regard to the anti-aggrecan domain, applicant seeks to modify the very structure disclosed and accepted in the art as reasonably causative of the function of antigen binding, namely the CDRs themselves.  The present claim language allows for such substitution mutations to occur anywhere along the recited SEQ ID number and such changes are not in any way constrained concerning the identity of the substituted amino acid residue.  As discussed above the instant application does not appear to disclose data concerning any mutagenesis studies conducted by applicant upon the lead 114F08 clone (i.e. SEQ ID NO:4).  Given that mutagenesis data does not appear to be disclosed in the instant specification, and given that even a change as small as a single CDR residue can abrogate binding as evidenced by Rudikoff, it does not appear reasonable that the breadth of structures encompassed by claim 1 for example actually maintain the recited function of binding to aggrecan except for those ISVD which contain the entirety of SEQ ID Nos:19, 21, and 23.  Additionally, it should be noted that even if claim 1 was limited to require SEQ ID numbers 19, 21, and 23 as the CDR sequences of the anti-aggrecan ISVD, that amount of structure would not provide insight into the structures of the “fourth” ISVD which binds aggrecan as per claim 16 (or 32, as it has the same issue), as the “fourth” domain is defined functionally based upon what it binds (i.e. aggrecan) rather than what it is (i.e. its sequence/structure).  As has been previously stated, claiming a binding polypeptide by reciting the structure/antigen which is bound rather than providing the structure which gives rise to this functional property (such as by recitation of particular biological sequence or clone name) is typically insufficient to provide adequate written description of that which has been claimed, and claims 16 and 32 recite the presence of ISV in the claimed polypeptide complex that bind aggrecan which are described only by identifying the antigen bound, namely aggrecan.  Such claim language is of course strictly functional as no particular structure is recited which gives rise to the indicated functional properties.  
Claim 31 is notable in that it recites SEQ ID NOs:1 and 62, two full length constructs containing one copy of 62C02 (anti-MMP13), one copy of 02F03  (anti-ADAMTS5) and two copies of 114F08 (anti-aggrecan) and differing from one another only in the sequence of the linkers which join together the VHH/ISVD domains in the claimed fusion polypeptides (see also example 4).  However, in addition to the exact polypeptides of SEQ ID numbers 1 and 62, claim 31 also recites “at least 95% identical thereto” and as discussed above such language allows for CDR mutations as is made explicitly clear in claim 1.  As with claim 1, neither the exact residue(s) within the CDRs nor the amino acid to which said residues(s) have been substituted are recited.  As discussed above, the art recognizes that changes as small as a single CDR residue can abrogate binding and applicant has not supplied data demonstrating what changes are or are not commensurate with maintenance of aggrecan binding activity.  Therefore, artisans would not readily accept that random sequence alterations as encompassed by the present claim language are reasonably correlated with the function of aggrecan binding and in the absence of mutagenesis data no reasonable number of species lying with the claimed genus that maintain the requisite functional properties have been disclosed.   
Thus, the instant specification discloses a limited number of fusion polypeptides which are correlated with the function of binding aggrecan, MMP13, and ADAMTS5, all of which comprise the 62C02, 02F03, and 114F08 clones, yet the breath of structures encompassed by the instant claims is broader than the constructs identified in the examples disclosed by applicant.  Such broadened subject matter is not reasonably expected to maintain the function of binding aggrecan for the reasons discussed above.  Therefore, in view of the facts that the full length VHH/ISVD constructs disclosed by applicant are not representative of the breadth of structures encompassed by the instant claims and the fact that no correlation between structure and the function of antigen binding appears to be disclosed except for VHH/ISVD which comprise three fully defined CDRs which are known to bind the recited antigen, skilled artisans would reasonably conclude that applicants were not in possession of the full genus of claimed fusion polypeptides and their associated ISVD at the time the instant application was filed.

Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the independent claim has been amended to recite fixed CDR sequences for the anti-MMP13 and anti-ADAMTS5 ISVD, and that the specification does disclose data concerning possible sequence alterations to 114F08 which maintain binding function in Tables 31A. 3.1B, and 3.1C.  As such, applicant believes the rejection should be withdrawn.
These arguments have been considered and are not persuasive.  Concerning the CDRs of the 114F08 ISVD, the language “SEQ ID NO:19 or an amino acid sequence that has up to 2 single amino acid substitutions within SEQ ID NO:19” means that out of the 10 residues that make up SEQ ID NO:19, any two chosen at random can be changed to Xaa.  Table 3.1A argued by applicant appears to indicate that residues 7 and 9 of the 10 mer of SEQ ID NO:19 can be altered, wherein the N at position 7 can be changed to and S, while the V at position 9 can be changed to an M while maintaining the function of binding to aggrecan.  Such information is significantly narrower than what is encompassed by the breadth of the instant claim language which allow for the “up to 2” mutations to occur anywhere as compared to just positions 7 and 9 of SEQ ID NO:19, and in that the substitution mutations can be to anything rather than just those residues called out at particular locations as per Table 3.1A.  The same sort of analysis can be conducted for CDR2 and CDR3 of the prototypic 114F08 sequences which yield the same result, namely that the instant claim language is broader than the argued data as the claims constrain neither the location of the substitution mutation(s) within the CDR nor the residue which is used to replace the wild type residue at the selected location.  As discussed in the rejection of record, such substitutions are effectively random, and the art indicates that even changes as small as a single substitution in a CDR can abrogate binding.  Therefore, artisans would not reasonably accept that applicant was in possession of the recited genera of mutated anti-aggrecan ISVD based upon the sequences of the 114F08 lead clone that maintain the function of antigen binding, excepting of course the unaltered sequences of said lead clone (i.e. SEQ ID NOs:19, 21, and 23, or the full length ISVD of SEQ ID NO:4).  The rejection is maintained.     


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 3, 14, 16, 24, and 32 under 35 U.S.C. 103 as being unpatentable over Burden et al. (US 2012/009513, of record) in view of Silence (US 9,082,816) has been withdrawn in view of applicant’s claim amendments received May 4, 2022 which add limitations to the claims which are not disclosed by or obvious in view of the cited art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1, 3, 11, 13, 14, 16, 24, and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 11, 35, 45, 46, 48, 49, 52-55, 59, 65, 76, 82, 83, 87-89, and 91 of copending Application No. 16/617,025 has been withdrawn in view of applicant’s claim amendments received May 4, 2022 which add biological sequences to the instant claimed invention which are not present in the copending claims.


Claim 13 is objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644